 1

 2

 3

 4

 5

 6

 7                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 8                                          AT SEATTLE
 9

10     DONNA REED, individually and on behalf                Case No. 18-cv-00565-RSL
       of all others similarly situated,
11                                                           STIPULATED MOTION RE
                                                             BRIEFING SCHEDULE ON
                                  Plaintiff,                 DEFENDANT’S MOTION TO STAY
12
                                                             AND ORDER
            v.
13

14
        SCIENTIFIC GAMES CORP., a Nevada
15      corporation,

16
                                  Defendant.
17

18
             Plaintiff Donna Reed and Defendant Scientific Games Corporation stipulate and agree
19
     pursuant to Local Civil Rule 10(g) to the following briefing schedule on Defendant’s motion to
20
     stay proceedings pending appeal, Dkt. #137:
21
                    Plaintiff’s opposition deadline: July 19, 2021
22
                    Defendant’s reply deadline and date for re-note: July 23, 2021
23
             In addition, Plaintiff agrees not to re-file her motion for class certification and a
24
     preliminary injunction (or ask the Court to re-note that motion) until after July 19, 2021.
25
             All parties respectfully request that this Court grant this stipulated motion and enter the
26
     attached Order.
27

     STIPULATION AND ORDER                                                            EDELSON PC
                                                                    350 N LaSalle Street, 14th Floor, Chicago, IL 60654
     CASE NO. 18-cv-565-RSL - 1                                           Tel: 312.589.6370 • Fax: 312.589.6378
 1

 2   Dated: June 29, 2021

 3   By: /s/ Daniel C. Taylor                 By: /s/ Todd Logan
 4   Adam L. Hoeflich*                        Rafey S. Balabanian*
     Bartlit Beck LLP                         Todd Logan*
 5   Courthouse Place                         Brandt Silver-Korn*
     54 West Hubbard Street                   Edelson PC
 6   Chicago, IL 60654                        150 California Street, 18th Floor
     Telephone: 312.494.4400                  San Francisco, CA 94111
 7
     Facsimile: 312.494.4440                  Tel: 415.212.9300 / Fax: 415.373.9435
 8   Email: adam.hoeflich@bartlitbeck.com     Email: rbalabanian@edelson.com
                                              tlogan@edelson.com
 9   Sean C. Grimsley*                        bsilverkorn@edelson.com
     Daniel C. Taylor*
10   Alison G. Wheeler*                       Jay Edelson*
     Bartlit Beck LLP                         Alexander G. Tievsky, WSBA #57125
11
     1801 Wewatta Street, 12th Floor          Amy B. Hausmann*
12   Denver, CO 80202                         Edelson PC
     Telephone: 303.592.3100                  350 North LaSalle Street, 14th Floor
13   Facsimile: 303.592.3140                  Chicago, Illinois 60654
     Email: sean.grimsley@bartlitbeck.com     Tel: 312.589.6370 / Fax: 312.589.6378
14   daniel.taylor@bartlitbeck.com            Email: jedelson@edelson.com
     alison.wheeler@bartlitbeck.com           atievsky@edelson.com
15
                                              abhausmann@edelson.com
16   By: /s/ Kathleen M. O’Sullivan
     Kathleen M. O’Sullivan, WSBA No. 27850   By: /s/ Cecily C. Shiel
17   Nicola C. Menaldo, WSBA No. 44459        Cecily C. Shiel, WSBA #50061
     David T. Martin, WSBA No. 50160          Tousley Brain Stephens PLLC
18   Perkins Coie LLP                         1700 Seventh Avenue, Suite 2200
19   1201 Third Avenue, Suite 4900            Seattle, Washington 98101
     Seattle, WA 98101-3099                   Tel: 206.682.5600
20   Telephone: 206.359.8000                  Email: cshiel@tousley.com
     Facsimile: 206.359.9000
21   Email: KOSullivan@perkinscoie.com        Attorneys for Plaintiff and the Proposed
     NMenaldo@perkinscoie.com                 Classes
22   DMartin@perkinscoie.com
23
     Attorneys for Defendant
24   Scientific Games Corporation
                                              *Admitted pro hac vice
25

26

27

     STIPULATION AND ORDER                                            EDELSON PC
                                                    350 N LaSalle Street, 14th Floor, Chicago, IL 60654
     CASE NO. 18-cv-565-RSL - 2                           Tel: 312.589.6370 • Fax: 312.589.6378
 1                                               ORDER

 2        The Parties’ stipulated motion is GRANTED. The deadline for Plaintiff’s opposition to

 3   Defendant’s motion to stay, Dkt. #137, is extended to July 19, 2021. The deadline for

 4   Defendant’s reply is extended to July 23, 2021. The motion to stay is re-noted to July 23, 2021.

 5

 6        IT IS SO ORDERED.

 7
            Dated this 29th day of June, 2021.
 8

 9

10                                                       The Honorable Robert S. Lasnik
                                                         United States District Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

     STIPULATION AND [PROPOSED] ORDER                                              EDELSON PC
                                                                 350 N LaSalle Street, 14th Floor, Chicago, IL 60654
     CASE NO. 18-cv-565-RSL - 3                                        Tel: 312.589.6370 • Fax: 312.589.6378
